Ughetta, J. (concurring).
I concur .solely on the ground that, under the circumstances here, it was within the competence of •the Board of Education to effectuate a plan whereby all children of a given grade attend one school. But in the proper exercise of such power- no child may be discriminated against by being forced to attend a certain school because of his color, whether the discrimination be in the professed interests of integration or segregation. “ Classifications based on race [or color] for purposes of transfers between public schools * * * violate the Equal Protection Clause of the Fourteenth Amendment” (Goss v. Board of Educ. 373 U. S. 683, 687).